 In the Matter of PIERSON-HOLLOwELLCOMPANY,INC.andUNITEDBROTHERHOOD OF CARPENTERS AND JOINERS OF AMERICA, AFFILIATEDWITH THE A. F. OF L.CaseNo. 9-R-1193.-Decided November1, 1913[11r.Wilbur F. Pell,of Shelbyville,Ind., for the Company.Mr. C. A. Shuey,of Indianapolis,Ind., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THECASEUpon petition duly filed by United Brotherhood of Carpenters andJoiners of America, A. F. of L., herein called the Union, alleging thata question affecting commerce had arisen concerning the representa-tion of employees of Pierson-Hollowell Company, Inc., Lawrenceburg,Indiana, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeWilliam I. Shooer, Trial Examiner.Said hearing was held in Law-renceburg, Indiana, on October 7, 1943.The Company and the Unionappeared, participated, and were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Allparties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYPierson-Hollowell Company, Inc., is an Indiana corporation en-gaged in the manufacture of gun stocks and veneers at Lawrence-burg, Indiana.During the 5-month period ending August 31, 1943,the Company purchased raw materials valued in excess of $200,000,approximately 93 percent of which was shipped to it from points53 N. L. R. B., No 60.335 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDoutside the State of Indiana.During the same period the Companysold products valued in excess of $200,000, about 33 percent of whichwas shipped to points outside the State of Indiana.H. THE ORGANIZATION INVOLVEDUnited Brotherhood of Carpenters and Joiners of Americais a labororganizationaffiliatedwith the American Federation of Labor, ad-mitting to membership employees of the Company.III.THE QUESTION CONCERNINGREPRESENTATIONThe Company refuses to recognize the Union as the exclusivecollective bargaining representative of its employees until such timeas the Union is certified by the Board.A statement of a Field Examiner of the Board, introduced intoevidence at the hearing, indicates that the Union represents a sub-stantial number of employees in the unit hereinafter found to beappropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.IV. THE APPROPRIATE UNITWe find, in agreement with a stipulation of the parties, that allproduction and maintenance employees at the Lawrenceburg plantof the Company, excluding office and clerical employees, plant guards,and all supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unit appro-priate for the purposes of collective 'bargaining, within the meaningof Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot among1The Field Examiner reported that the Union presented 21 membership application cardsbearing apparently genuine original signatures of persons whose names appear on theCompany's pay roll of September 2, 1943.There are approximately 58 employees in theappropriate unit on that pay rollThe Company requested a subpoenaduces tecnnafor the authorization cards submittedto the Field Examiner by the Union so that it might examine themThe Trial Examinerdenied the application.The ruling is hereby affirmedAfter the close of the hearing, theCompany requested leave to adduce additional evidence with respect to the cards submittedby the Union.The request is hereby deniedwhen a proceeding,such as the instant one,contemplates an election,a showing of substantial representation is made only to advisethe Board that holding an election would not be a vain procedure. SeeMatter of H. M.Sisksn and Garrison Siskan,doing business as R H.SiskinR Sons,41 N L. It. B 187. PIEiRSON-HOLLOWELL COMPANY, INC.337the employees in the appropriate unit who were employed duringthe pay-roll period immediately preceding the date of the Directionof Election herein, subject to the limitations and additions set forth,in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, itis herebyDIREGTED that, as part of the investigation to ascertain representa-tives for thepurpdses of collective bargaining with Pierson-HollowellCompany, Inc., Lawrenceburg, Indiana, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Ninth Region, acting in thismatter as agent for the National Labor Relations Board, and subjecttoArticle III, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding any who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date ofthe election, to determine whether or not they desire to be repre-sented by United Brotherhood of Carpenters and Joiners of America,affiliated with the American Federation of Labor, for the purposes ofcollective bargaining.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Election.